Citation Nr: 1814147	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-29 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Army from November 1979 to June 1985, and active duty in the Army National Guard from June 2001 to July 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision in December 2011, which, inter alia, continued a rating of 40 percent for a service-connected lumbar spine disability and a rating of 20 percent for urinary incontinence, as well as denied entitlement to a TDIU.  In January 2012, the Veteran filed a notice of disagreement (NOD) with regard to these denials.  A statement of the case (SOC) was issued in May 2014, and the Veteran filed a substantive appeal via a (VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014.

In May 2017, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

In June 2017, the Veteran submitted additional evidence along with a waiver of RO jurisdiction.  Further, the Board notes that the Veteran stated that he applied for Social Security Administration (SSA) disability and was denied in 2007.  However, the time period of the application is not within the one-year appeal period prior to his claims currently before the Board.  As such, the Board does need to remand for RO review of the new evidence or to obtain SSA records. 

In October 2017, the Board decided the claims for higher ratings for service-connected back disability and urinary incontinence, and remanded the claim for a TDIU for further development.  

In August 2017, this appeal was advanced on the Board's docket, pursuant to 38 U.S.C. § 7107 (a)(2) (2012) and 38 C.F.R. § 20.900 (c) (2017).

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.   

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Although the Board regrets the additional delay, review of the claims file reveals that further AOJ action in this appeal is warranted. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its October 2017 remand, the Board primarily instructed the AOJ to obtain additional VA treatment records from the Puget Sound and Spokane VA Medical Centers (VAMC) since May 2017; ask the Veteran to submit an updated VA Form 21-8940; and arrange for review of the Veteran's claims file by an appropriate physician to address the Veteran's claim for a TDIU.  Inexplicably, however, the AOJ returned the matter to the Board without accomplishing any of the actions requested in the October 2017 remand.  As such, another remand is required for the AOJ to comply with the prior remand directives.  Id.

Hence, on remand, the AOJ should arrange to obtain medical findings as to the combined functional effects of the Veteran's service-connected disabilities from an appropriate physician based on claims file review, if possible.  The AOJ should only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of the individual designated to provide the requested medical findings. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of his TDIU claim-which is considered a claim for increase.  See 38 C.F.R. § 3.655(b) (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete with respect to the TDIU claim, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the Puget Sound VAMC and the Spokane VAMC dated through May 2017.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the above-noted facilities all records of pertinent treatment since July 2016, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.  

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim for a TDIU on appeal (particularly, as regards any employment and//or private (non-VA) treatment records), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining TDIU claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Puget Sound and Spokane VAMCs (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran, dated since May 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, employment records and/or records of private (non-VA) treatment.

Also, include with the letter another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, so as to afford the Veteran with another opportunity to provide an updated description of his employment history. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and or the above has been completed, arrange for review of the Veteran's record by an appropriate physician-preferably, one with expertise in occupational medicine-to address the Veteran's claim for a TDIU.  

Only arrange for the Veteran to undergo VA examination, by an  appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the requested medical findings. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

Following review of the record, the physician should describe the combined functional effects of the Veteran's service-connected disabilities-currently, DDD and IVDS (status post laminectomy). with associated urinary incontinence, and radiculopathy of the right lower extremity, tinnitus, left thumb fracture with degenerative joint disease of the first metacarpal-phalangeal joint, bilateral hearing loss, and scar on the left thumb residual to surgical repair-on his ability to perform the physical acts required for gainful employment.  

In doing so, the physician should describe what types of employment activities would be limited because of the service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the examiner should consider all medical and lay evidence, to include private and VA treatment records, VA examination reports, vocational rehabilitation and employment reports, and statements provided by the Veteran, and his friends and family.

The examiner should also consider and discuss the impact/significance of associated medications, as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from nonservice-connected disorders.

Complete, clearly stated rationale for the conclusions reached must be provided. 

5.  If the Veteran fails to report to any scheduled examination, associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268.

7.   After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim for a TDIU on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the TDIU claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

8.  If the claim for a TDIU is denied, furnish to the Veteran and his representative a supplemental SOC that that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


